        Case 3:15-cv-00675-JBA Document 1564 Filed 06/05/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                            Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                      JUNE 05TH, 2020
                       Relief Defendants




  DEFENDANT’S RESPONSE TO RECEIVER’S NOTICE AND AMENDED NOTICE
   REGARDING THE VALUE OF THE ASSETS IN THE RECEIVERSHIP ESTATE


       The pro se Defendant respectfully files this Response to the Receiver’s Notice [Doc.

#1540] and Reply/Amended Notice [Doc. #1550] Regarding the Value of the Assets in the

Receivership Estate. The Defendant joins the Relief Defendants’ responses [Doc. #1542, 1553].

       The Defendant reserves all rights.




                                               1
         Case 3:15-cv-00675-JBA Document 1564 Filed 06/05/20 Page 2 of 3



                                            Respectfully Submitted,



Dated:        June 05TH, 2020                       /s/ Iftikar Ahmed
                                            ____________________________
                                            Iftikar A. Ahmed
                                            C/O Advocate Anil Sharma
                                            Government Place East
                                            Kolkata 700 069, India

                                            Tel: +91-983-008-9945
                                            e-mail: iftyahmed@icloud.com

                                            Pro Se




                                        2
        Case 3:15-cv-00675-JBA Document 1564 Filed 06/05/20 Page 3 of 3



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              3
